Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed December 17, 2020.

Claims 18-35,38 and 39 are pending. Claims 1-17,36 and 37 have been cancelled. Claims 18 and 31 have been amended. Claims 38 and 39 are new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20,22-26 and 29-34,38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846).

Jung Jr does not specify the tagging of the stain, corrosion resistant layer, the treating with wet side or dry side spotting agent, reinspecting the stain and updating the tag, the steam gun is two or more inches away.
Milum teaches that RFID tag are attached to soiled fabrics and cleaned to remove stains inspected carefully after being spread out  (paragraph 0145-0148). In cases where the article is still stained after inspection, more intensive washing formulas for stubborn stains are suggested and the info is scanned and entered to be classified based on the special type of stain, such as hydrocarbon (oil), inks (dyes) 99 so the next washing steps can be monitored carefully to remove these stubborn stains (paragraph 0148-0149). Milum teaches if after the more intensive and stain specific stain removal process are determined not to be fit they are discarded and the customer is to be billed, all data which would be stored in the RFID tag for scanning into the computer and updating the file (paragraph 0150-0155). The teachings of Milum meet the claimed limitation of a practice to tag or label stained areas of fabric so the stains can be identified, tracked and treated and the efficacy of treatment and condition of the treated textile can be stored in a computer databases based on the RFID tag scanning.  The tracker of Milum would record 
Payne teaches it is effective practice to steam and vacuum treat stained fabrics on glass (corrosion resistant) spotting boards (paragraph 0021-0022) by using a computer aided system which has color codings between treatment protocols and treatment agents based on the type of stain and fabric identify the stains such as oils and dye containing agents such as nail polish and natural dyes such as beets and berry stains and hair dyes (paragraph 0040) and color code the appropriate treatment while inputting the data into a computer system  (paragraph 0026,0032-0034).
Mahdessian teaches that stain removal agents can be used specifically for wet side and dry side stains (column 1, lines 45-67). Mahdessian teaches that the stain guide teaches identifying stain type, appropriate treatment agent and order of application (column 2, lines 1-10). Mahdessian teaches using oil type paint removers for stains which would not be acidic or alkaline (column 2, lines 41-42). 
Harris teaches that non-corrosive layers are conventionally present on spotting boards (column 9, lines 1-10).
Guzzi teaches re-inspecting clothing after cleaning treatment, inputting the reinspection feedback data with respect to soils and stains from the user, using that data to develop algorithms in neural networks to update and optimize the cleaning protocols 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr. by tagging the textile with a laundering tracker of an RFID tag with a barcode because Milum teaches this allows the textile to be monitored for stain presence and operators who clean and inspect it and inspection at stages of treatment with the treatment info and results of the cleaning and supplemental cleaning for categorized stubborn stains which require more intensive methods followed by reinspection to determine if the more intensive methods were successful. Milum teaches this allows for storing information of the stains, the treatments and their effectiveness, the operators and their cleaning effectiveness and the results of the inspections and reinspections. Jung Jr. teaches using the steam gun and vacuum together to treat and dry and optimizing the motion applied and distance from the stain would be obvious as these would be result effective variables for effective motions of cleaning, a round stain would use circular treatment, etc. The cleaning time, circular or back and forth motion of the steam gun and distance of the steam gun from the stain would all be routine variables to control during the cleaning process as the strength of the stain would determine how long the steam would need to be applied to remove it, stronger stains requiring longer treatment. The type of fabric would aid in determining how far the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr. by using corrosion resistant surfaces as Harris teaches using non-corrosive layers and Payne teaches glass because the corrosive treatment agents for stain removal could cause rusting and further staining. Harris and Payne demonstrate non-corrosive surfaces are desirable features of spotting boards. It would have been obvious to modify Jung Jr. by treating wet side and dry side stains based on stain classifications and protocols after stain identification as Payne and Madhessian teach this is most effective in identifying the stain and matching it to known effective removal protocols. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr. by using reinspection and inputting the reinspection data in storage files to be analyzed by neural network such to lean from the treatment history and provide optimizations and improvements to the cleaning process as Guzzi teaches this allows for enhanced cleaning protocols for treating difficult staining on clothing articles.. It would be further obvious to display the entire history of the cleaning of the article including information of soils and stains and treatment procedures applied and their efficacy as the data is stored and available to be retrieved by the user on a computer. This allows for the computer to analyze and optimize the cleaning protocol 
Regarding claim 26, claim 26 depend from claim 25 in which tannin stain is an alternative or optional embodiment, and rewriting claim 26 in independent form would still render tannin optional and therefore is not required element.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further  in view of Racheria (US 6,117,833).
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not teach drying on a rack for 30 minutes. 
Racheria teaches after laundering items with bleaching agents for stain removal (abstract) it is known to lay them flat on a rack for 30 minutes to dry them (example 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi by laying the cleaned articles flat on a drying rack and heating for 30 minutes as this is taught by Racheria as a conventional drying step to dry textiles which have just been laundered to remove stains. 

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further in view of Forester (US 2009/0078762).
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not specify barcodes.
Forster teaches fabrics are traditionally labelled with barcodes which containing processing instructions and laundering, drying and ironing and to automated stages of the laundry process (paragraph 0007). Forester teaches RFID tags and barcodes as being effective in carrying fabric information (paragraph 0008).
It would have been obvious to one of ordain skill in the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi by using barcodes as Forster teaches both barcodes and RFID tags are effective art recognized equivalents in carrying information on fabrics and information for laundering processes. Since the data must be collected and accessed at the treatment facility and delivered to a dry cleaning store, the data must be on a computer database associated with a server to be accessed in multiple locations. 

Claims 19,20,23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US .
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not specify defined motions.
Frank teaches using back and forth motions on heavy stains is effective in steam cleaning to fully remove stains (page 2, section 6).
It would have been obvious to one of ordinary skill in t the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi by using back and forth motions with the steam cleaner as this is taught by Frank as effective to fully remove stains using steam devices.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further  in view of Carpet cleaning.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not specify circular motions.

It would have been obvious to one of ordinary skill in t the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi by using a circular motion of the stem gun as the carpet cleaning document shows that it is known to use circular motions of steaming devices to remove stains as rotary steam cleans fibers from every direction.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further  in view of Dawudian (US 2013/0117946).
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not specify cashmere.
Dawudian teaches that spot cleaning of delicate fabrics such as cashmere (paragraph 0037) is advantageous to in professional wet or dry cleaning for removing difficult stains (abstract, paragraph 0047).
It would have been obvious to one of ordinary skill in t the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian and Harris treating cashmere as Dawudian teaches that delicate fabrics such as cashmere benefit from wet and dry spot removal to remove difficult and stubborn stains. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further  in view of Jackson (US 2004/0045578).
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi do not specify robots.
Jackson teaches it is known to use robotic cleaners with different types of fabric soil removal treatments (paragraph 0061 and 0113) and sensors for to remove stains from fabrics 
It would have been obvious to one of ordinary skill in t the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi treating using robotic cleaners as Jackson teach they can be effectively applied to remove difficult stains from stained textiles. Substituting a robotic method for a manual method is obvious as they both achieve a stain removal result.  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Jr. (US 5,253,378) in view of Milum (US 2016/0342936), Payne (US 2011/0173536), Mahdessian (US 6,013,614), Harris (US 3,619,830) and Guzzi (US 2001/0049846) and further in view of Glasgow (US 2016/0275775).
Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi are relied upon as set forth above.

Glasgow teaches it is advantageous to use odor sensors (paragraph 0036) to determine areas in which a soiled garment needs to be cleaned (paragraph 0014, 0018,0027,0068, 0045,0050-0055).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Jung Jr., Milum, Payne, Madhessian, Harris and Guzzi treating using odor detecting sensors because Glasgow teach they can determine areas on soiled garments which can be recommended for laundering and what detergents would be effective to treat the odor. 

Response to Arguments
Prior rejections are withdrawn in view of applicant’s amendments to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Guzzi which teaches reinspection and neural learning based on the data inputted from the user during reinspection. The examiner suggests applicant amend the claims to recite that reinspection is performed with one or more sensors selected from the group consisting of light sensors, chemical sensors, humidity sensors, or odor sensors. While in the rejection of claim 28 above, Glasgow teaches using sensors to detect odors, moisture on dirty clothes, this is only prior to laundering and not with a reinspection process and Guzzi only suggests a user perform reinspection and does not suggest the use of sensors in reinspection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/Primary Examiner, Art Unit 1761